MEMORANDUM**
Theodorico Erum, Jr., appeals pro se the district court’s judgment dismissing his action seeking to vacate an arbitration award in his dispute with his credit card issuer. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), we affirm.
The district court correctly concluded that it lacked jurisdiction to consider Erum’s action because the relief Erum sought would require review of the state court judgment confirming the arbitration award in question. See id. at 1158. Erum’s action was thus a de facto appeal of the state court proceeding, and the district court was required to “refuse to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state court.” Id.
Erum’s remaining contentions lack merit.
The clerk shall file the reply brief received on May 10, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *832courts of this circuit except as provided by Ninth Circuit Rule 36-3.